 1   CHARLES S. PAINTER (SBN 89045)
     cpainter@ericksenarbuthnot.com
 2   REBECCA L. MENENDEZ (SBN 262487)
     rmenendez@ericksenabuthnot.com
 3   ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
 4   Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
 5   (916) 483-7558 Facsimile

 6   Attorneys for Defendant ESA MANAGEMENT, LLC, a Delaware limited liability
     company, incorrectly sued as ESA MANAGEMENT, LLC, a North Carolina limited
 7   liability Company

 8

 9                              UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
     MONICA CORTES, an individual,            )   Case No.: 3:18-cv-04556-JST
12                                            )
                  Plaintiff,                  )   JOINT STIPULATION & ORDER
13                                            )
     vs.                                      )
14                                            )   Action Filed: 8/22/2017
     EXTENDED STAY AMERICA, INC., and         )   Trial Date: 02/03/2020
15   ESA MANAGEMENT, LLC,                     )
                                              )
16               Defendants.                  )
     ___________________________________      )
17

18

19

20

21

22

23

24

25

26

27

28


     JOINT STIPULATION & ORDER
     17-086/PLEADING.023                  - 1 -
     RLM:ess
 1
            WHEREAS the parties have agreed amongst and between themselves, through their
 2
     respective counsel, have stipulated and agreed to extend the deadline to complete mediation on
 3
     this case from April 23, 2019 to May 23, 2019. This will give the parties time to obtain the
 4   needed records to mediate this case in good faith.
 5

 6   Dated: March 22, 2019
 7
                                                          ERICKSEN ARBUTHNOT

 8
                                                   By:
 9                                                        /s/ Rebecca L. Menendez

10                                                        CHARLES S. PAINTER
                                                          REBECCA L. MENENDEZ
11                                                        Attorneys for Defendant ESA
                                                          MANAGEMENT, LLC, a Delaware
12                                                        limited liability company, incorrectly sued
                                                          as ESA MANAGEMENT, LLC, a North
13                                                        Carolina limited liability Company
14
     DATED: March 22, 2019
15                                                        THE LAW OFFICES OF ILAN N.
                                                          ROSEN JANFAZA
16

17
                                              By
18                                                        ILAN N. ROSEN JANFAZA
                                                          Attorneys for Plaintiff MONICA CORTES
19

20                                              ORDER
21   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
22          The deadline for the parties to complete mediation is extended to and including,
23   Thursday May 23, 2019.
24           March 25, 2019
     Date: ___________________
25                                                 ____________________________________
                                                   JON S. TIGAR
26                                                 U.S. DISTRICT COURT JUDGE
27

28


     JOINT STIPULATION & ORDER
     17-086/PLEADING.023                       - 2 -
     RLM:ess
